Citation Nr: 1801536	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-13424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine disability (claimed as a neck disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969 and from March 1976 to March 1980.  The Veteran was awarded the Purple Heart and Combat Action Ribbon, among other decorations, for this service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim for service connection. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming service connection for a cervical spine disability.  However, the record does not indicate that the Veteran was afforded a VA examination for that claim, nor is there sufficient medical evidence to determine whether the Veteran is entitled to service connection for this claim.  Accordingly, the Veteran should be afforded a VA examination to determine the nature and etiology of any current cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA cervical spine examination.

The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.

a) For each diagnosed cervical spine disability, determine whether it is at least as likely (a 50 percent or greater probability) as not that his disability is related to his military service or any of his service connected disabilities.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's pending claim in light of any additional evidence added to the record. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

